Title: V. Notes on Republican Appointments, 10 May 1803
From: Jefferson, Thomas
To: 


            
              
                ca. 11 July 1803
              
            
           
              
                <Offices expd & not renewed
                
                
                   6.
                
                
              
              
                
                   
                  restorations to office
                
                
                
                   4.
                
                
              
              
                
                   
                  Atties & marshals on principle
                
                
                
                   5.
                
                
              
              
                
                   
                  other officers.
                
                
                
                  14
                   
                
                
              
              
                 removals for delinqs.
                
                
                  
                    23
                  
                   
                
                
              
              
                
                
                
                  52 
                
                
              
              
                
                
                
                
                  
                
              
              
                
                   
                  vacancies
                
                 12
                
                
              
              
                
                   
                  deaths, resignns, promotions
                
                 25
                   
                
                
                
              
              
                
                   
                  offices expd & not renewed
                
                  6
                
                
                
              
              
                
                   
                  restorns to office 
                
                  4
                
                
              
              
                
                   
                  removls. on principle participn
                
                 19
                
                
              
              
                
                   
                  removals for delinquency
                
                
                   23
                  
                   
                
                
                
              
              
                
                 52
                   
                
                
                
              
              
                
                   
                  deaths resignns promns
                
                 99
                  
                   
                
                
                
              
              
                
                151>
                
                
              
            
            
            
              
                Removals
                {
                to restore formr officers
                 4
                
               
              
              
              
                on principle of particpn
                19
                
               
                
              
              
                for delinquency
                
                  23
                
               
                  46
                
              
              
                Expired offices not renewed
                
                
                   6
                
              
              
                deaths, resignns, promotions
                
                
                  98
               
              
              
                
                
                
                <151>
                
              
              
                republicans under formr admn.
                
                
                   8
                
                
              
              
                
                
               
                  158
               
              
            
           
            Repub. found in office
            
              
                Conn.
                Wm. Munson
              
              
                
                Pierpoint Edwards
              
              
                N.Y.
                W. S. Smith
              
              
                Del.
                George Read
              
              
                Virga
                Laurence Muse
              
              
                
                Thos. Nelson
              
              
                Pensva
                Benj. Rush.
              
              
                Indiana
                W. H. Harrison.
              
            
            
          